        Case 2:18-cv-00907-RSM Document 80 Filed 05/19/21 Page 1 of 1

                                                                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 19 2021

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




ANNE BLOCK, Esquire, an individual,             No. 18-35690

             Plaintiff-Appellant,               D.C. No. 2:18-cv-00907-RSM
                                                Western District of Washington,
 v.                                             Seattle

WASHINGTON STATE BAR
ASSOCIATION; et al.,                            ORDER

             Defendants-Appellees.


      The court is of the unanimous opinion that the facts and legal arguments are

adequately presented in the briefs and records and the decisional process would not

be significantly aided by oral argument.

      Therefore, this case is ordered submitted without oral argument on

June 8, 2021, in Seattle, Washington. Fed. R. App. P. 34(a)(2).



                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT


                                             By: Wendy Lam
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
